Title: John Adams to Cotton Tufts, 1 January 1800
From: Adams, John
To: Tufts, Cotton


				
					Dr sir
					Phyladelphia January 1. 1800
				
				I congratulate you on the new Year and the new Century. Aspice venturo lætentur ut Omnia Sæclo.
				You may take Pennimans Island and Acre of Marsh at 27£ or perhaps at 30£ though fifteen is more than it is worth. The Island is mere Show. it lies however within me; and some one will Speculate upon me if I buy it not.
				Candlewood Hill is an unknown Country to me. I never heard the Name. But I Suppose it is one of the rising Hills between Penns hill and the great blue hill.— I presume you paid Deacon French for my part of the Wall. It is a good Work and am glad my part is paid.
				I thank you for your political reflections and your account of my litle private concerns in the agricultural Way.
				on the subject of your Spring Election for Governor I can say nothing tho I might say a good deal.
				I am Dr sir
				
					John Adams
				
			